 In the Matter of Tr-u,AUTOMATIC ELECTRICCOIIrANY,EMPLOYERandOrrice;EMPLOYEESINTERNATIONALUNION,LOCALNo. 28,AFL,PE T LTION ERCase No. 13-R-1./10.Decided November 21, 19411Messrs. William L. McGuireandA rtlzur E. Nelson,both of Chicago.Ill., for the Employer.Mr. Joseph E. Gubbins,of Chicago, Ill., for the Petitioner.Mr. Jerome A. Reiner,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on June 2 and 3. 1947, before Robert Drake, hearing officer.The hearing officer's rulin gs made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS or FACTI.TILE BUSINESS OF THE EMPLOYERThe Automatic Electric Company, a Delawarecorporation, main-tains a plant in Chicago, Illinois, where it manufactures communica-tions equipment.Annually the Employer purchases raw materialsvaluedin excessof $1,000,000, more than 25 percent of which isobtained from points outside the State of Illinois.Annually theEmployer sells finished products valued in excess of $1,500,000, morethan 50 percent of which is shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. TIIE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the American:Federation of Labor, claiming to represent employees of the Employer-75 N L. R.B., No. 35.274 THE AUTOMATICELECTRICCOMPANYIII.THE QUESTION CONCERNING REPRESENTATION275The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit of all shop clerks employed by the Em-ployer in its Chicago, Illinois, plant.The Employer asserts that theshop clerks are clerical employees whose duties are not substantiallydifferent from those of the other clerical employees of the Employer atthe same plant; it contends, therefore, that the unit sought is inappro-priate inasmuch as it represents an artificial grouping of employeesdrawn from a much larger group of the Employer's clerical employeesperforming the same or similar functions.The Employer employs approximately 360 clerical employees ofwhich approximately 162 are employed in the administrative offices.Approximately 200 of the Employer's clerical employees work in thefactory offices.The shop clerks, approximately 40 in number, are in-cluded in this group of factory office employees.The shop clerks are employed in the various departments of the Em-ployer's plant.The major portion of their time is devoted to keepingthe time records of employees on production jobs and recording thetime consumed in each production operation.They also keep time ofthe operators in their departments by checking them in and out, usinga form time card for that purpose. These records are used for pay-rolland cost accounting purposes. In addition to the foregoing, the shopclerks keep records of materials received and disbursed both in relationto shop departments and to stock rooms. They are also capable of per-forming other types of clerical work.All of the clerical employees, especially those working in the factoryoffices, including shop clerks, do work of a generally related nature,and all of them receive approximately the same rate of pay.Otherclerical employees besides shop clerks do work, such as keeping ma-terial and production records, that is similar to some of the workperformed by the shop clerks.Moreover, some of the other clericalemployees in the factory offices are engaged in work relating to thescheduling and planning of operations in the production department.Clerical employees are employed in all departments of the Employer'splant.However, the shop clerks are the only clerical employees who 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork continuously in the same immediate area as the production andmaintenance employees.Supervision of the factory clerical employees, shop clerks included,ismaintained by the foremen of the departments to which these em-ployees are assigned; clerical employees employed in the administra-tive office are supervised by the head of the department in which theywork.Although the Board has frequently included shop clerks and otherfactory clerical employees in production and maintenance units' whileadministrative clerical employees are usually excluded therefrom,2 inthe instant case the proposed unit does not include all clerical em-ployees.Under all the circumstances, we do not believe that a unitrestricted to the employees sought herein is appropriate.Accordingly,we shall dismiss the petition.ORDERUpon the basis of the above findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for the investigation and certification of representa-tives of employees of The Automatic Electric Company, Chicago,Illinois, filed by Office Employees International Union, Local No. 28,AFL, be, and it hereby is, dismissed.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Decision and Order.1Matter of Northwest Engineering Company,73 N. L R. B. 40;Matter of GuilfordHosiery Mills,Inc.,70 N. L. R.B. 1047, 1048,1049;Matter of Dahlstrom Metallic DoorCompany,61 N L. R. B 1160, 1162,Mattel of Servel Inc,58 N L R B 5, 7,8; Matterof Shartle Brothers Machine Company, 57 N LR.B. 1546, 1547-1549 ;Matter ofProximity Manufacturing Company,56 N L R. B 264, 2671Matter of Servel, Inc,see footnote1, supra.